Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nath (US20140372216).

Regarding Claim 13, Nath discloses a non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to: obtain data collected via a web browser; (Paragraph [0069] E.N. The advertisement component processes the web page to obtain keywords.)
27identify a sequence of character sequences within the data; (Paragraph [0050] E.N. A Bloom filter is used to identify keywords that are in the webpage and database, if the keyword is in the database, the word is sent to the server, if not the word is discarded.)
generate a sequence of hashes, where individual hashes of the sequence of hashes are generated from respective individual character sequences of the sequence of character sequences; (Figure 3, Element 302,304 Paragraph [0069] Examiner Notation (E.N.) Keywords are extracted from a page on a client system and is then hashed.)
provide the sequence of hashes to a service via a computer network; (Figure 3 Element 308, Paragraph [0070], The hashes after being filtered is sent to the Ad server) 
and as a result of the service determining, from the sequence of hashes, that the data is relevant to an analysis, provide the data to the service. (Paragraph [0073] After the hashes are substituted back into plaintext to be ranked, it is then sent to the network in order to obtain relevant advertisement that will be sent to the client.)

Regarding Claim 14, Nath discloses non-transitory computer-readable storage medium of claim 13. Nath further states wherein the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to obtain, from the service, an analysis of the data produced by the service. US20140372216 (Paragraph [0072] E.N. Some of the analysis done on the hashed words include ranking the words, selecting the top words to be sent to the advertisement network, additional filtering based upon information such as location, user preferences, history etc.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nath (US20140372216) in view of Wong (US20110066607).
Regarding Claim 1, Nath discloses a computer-implemented method, comprising: obtaining, via a network, at a server computer system, a sequence of hashes where individual hashes in the sequence are generated from multi-character segments of web page data captured by a browser plug-in on a client computer system; (Figure 3, Element 302,304 Paragraph [0069] Examiner Notation (E.N.) Keywords are extracted from a page on a client system and is then hashed.)
determining, from the sequence of hashes, that the web page data identifies an item in a database; 
US20140372216 (Paragraph [0071] E.N. The hashed keywords are checked to see if they are in the database.)
identifying the item from the web page data; (Paragraph [0073] E.N. The plaintext keywords are sent to the network to obtain a relevant advertisement. The data collected from the client such as location, past browsing history are used to select the right advertisement. One in the art can make the connection that the network identifies the item in question (in this case pizza) and uses additional information from the user device to advertise a restaurant in the user’s current location.)

Nath does not, but in related art, Wong teaches: as a result of determining that the web page data identifies the item, request the web page data from the browser plug-in; (Figure 1, Elements 11-14, Paragraph [0072] E.N. The client will first make a search request into the search engine. The engine will then determine if there is any historical data related to the search term. If there is, the results are ranked and returned as a result to the client.)
obtaining information related to the item from the database; (Paragraph [0072] E.N. If the information about the search result is present in the database, they are extracted and ranked based upon historical and cache data and sent back to the user.)
 and causing the information to be presented to a user of the client computer system by providing the information to the browser plug-in. (Paragraph [0012-0013] E.N. The results are displayed to the client by the search engine, and it also allows the user to interact with the results they find more or less helpful which in turn allows the search engine to rework their rankings of the results.)

	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nath to incorporate the teachings of Wong because Nath already discloses a method for capturing keywords from the browser, hashing the keywords and checking to see if the hashed keywords are within the database, while failing to obtain information regarding the item from the database and presenting it to the user which is taught by Wong by allowing the client to see the results from the query and interact with the result to further tune the search engine’s analysis method. 

	Regarding Claim 2, Nath in view of Wong teaches the method of claim 1. Nath further discloses wherein an individual hash of the hashes represents an individual segment of a plurality of overlapping multi-character segments of the web page data. (Paragraph [0057] E.N. The keywords are hashed and a bloom filter is used to determine if the hashed keywords are in the database regarding the search.)

	Regarding Claim 3, Nath in view of Wong teaches the method of claim 1. Nath further discloses wherein the web page data is a search query. (Paragraph [0065] E.N. keywords are extracted by analyzing search engine web queries.

	Regarding Claim 4, Nath in view of Wong teaches the method of claim 1. Nath further discloses wherein the information includes sourcing information about the item. (Paragraph [0022] E.N. Contextual information about the item can be extracted from the web page)

Claims 5,6,9,11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nath (US20140372216) in view of Tang (US20170337397)

	Regarding Claim 5, Nath discloses wherein the one or more services: obtain, via a network, a sequence of hashes generated from multi-character segments of data stored on a client computer system; (Paragraph [0057] E.N. one-way hash function can be used for the keywords as well as a bloom filter allowing the client to hash the keywords on their current page and only send the relevant keywords based on the bloom filter to the server.)
26determine, from the sequence of hashes, to perform an analysis on the data using the one or more services; US20140372216 (Paragraph [0057] E.N. The server uses a bloom filter to determine if the hashed data from the client is useful information in the database, if it is not, the data is discarded.)
as a result of determining that the data is relevant, obtain the data from the client computer system;
US20140372216 (Paragraph [0070-0071] E.N. A bloom filter is used in order to determine if the search query is relevant compared to the database. If the hashed word is not in the database, the hashed word is discarded. If the hashed word is in the database, the hashed words are given a global weight and a final score.) 
and perform the analysis of the data to produce analysis results. US20140372216 (Figure 4 E.N. The figure shows the process and analysis keywords go through where they are compared to the hashed words in the database, ranked and sent to the client.)

	Nath does not but in related art, Tang teaches: A computer system, comprising: one or more processors; (Figure 11 Element 1102)
and memory that stores computer-executable instructions that are executable by the one or more processors to cause the system to implement one or more services, (Figure 11 Element 1104)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nath to incorporate the teachings of Tang because Nath discloses hashes and analysis of the said hashes while failing to explicitly teach the hardware required to do such tasks which Tang fulfills by incorporating a computer system with a processor and a memory that is able to execute instructions. 

	Regarding Claim 6, Nath in view of Tang teaches the computer system of claim 5. Nath further discloses wherein the one or more services further provide the analysis results to the client computer system. (Paragraph [0075] E.N. After the analysis is complete, the result (advertisement) is then sent to the device and is rendered.)

	Regarding Claim 9, Nath in view of Tang teaches the computer system of claim 5. Nath further discloses wherein: the one or more services determines that the data is relevant by determining that the data identifies an item represented in a database; (Paragraph [0050] E.N. The keywords are sent through a bloom filter which is used to check whether the keywords extracted from the client corresponds to the keywords listed in the database.)

	Regarding Claim 11, Nath in view of Tang teaches the computer system of claim 9. Nath further discloses wherein: the database is a machine- learned model trained to recognize relevant data when provided with hashes of the relevant data. (Paragraph [0034] E.N. The ML model is used to train the classifier and can also use feedback to further tune the weights of the search results)

	Regarding Claim 12, Nath in view of Tang teaches the computer system of claim 5. Nath further discloses wherein the hashes are received by the system via an encrypted network connection. (Paragraph [0057] E.N. To prevent privacy breaches, one-way hash functions are used between the client and the server. The hashed keywords from the candidate are only sent to the server if the hash value is also represented in the bloom filter.)

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nath (US20140372216) in view of Tang (US20170337397) and in further view of Denninghoff (WO2014081727)
	
	Regarding Claim 7, Nath in view of Tang teaches the computer system of claim 5. However, the combination of Nath and Tang do not, but in related art, Denninghoff teaches: wherein individual hashes are generated from individual 3-letter sequences from an ordered sequence of overlapping 3-letter sequences. (Paragraph [00111] E.N. n-gram hashes are used which can also overlap (n-gram hashes include trigrams hashes).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Nath in view of Tang to incorporate the teachings of Denninghoff because both Nath and Tang fail to explicitly disclose the generation of the hashes form 3-letter sequence which is taught by Denninghoff. Incorporating the teachings of Denninghoff to Nath and Tang allows for a computer system the use of n-gram hashes when hashing keywords to be sent to a server for analysis. 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nath (US20140372216) in view of Tang (US20170337397) and in further view of Ackerly (WO2016154117)

	Regarding Claim 8, Nath in view of Tang teaches the computer system of claim 5. However, the combination of Nath and Tang do not, but in related art, Ackerly teaches: wherein the data is HTML data from a web page obtained by a browser on the client computer system. (Paragraph [0057 lines 3-7] E.N. the data from the HTML is normalized in order to obtain the plaintext.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Nath in view of Tang to incorporate the teachings of Ackerly because both Nath and Tang fail to explicitly disclose the data is HTML data which is taught by Ackerly. Incorporating the teachings of Ackerly to Nath and Tang allows for the computer system to extract HTML data in order to obtain keywords to be hashed and sent to the server for analysis. 

	Regarding Claim 10, Nath in view of Tang teaches the computer system of claim 9. However, the combination of Nath and Tang do not, but in related art, Ackerly teaches: wherein: the database stores hashed values; (Paragraph [0071] E.N. One in the art can make the connection that if the server is checking that there is a certain hashed keyword is in the database, the database has stored hashed keywords for it to be able to compare.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Nath in view of Tang to incorporate the teachings of Ackerly because both Nath and Tang fail to explicitly disclose that the database stores hashed values which Ackerly does. Incorporating the teachings of Ackerly to Nath and Tang allows for a computer system to store hashed values that can later be used to compare with keywords from the client to filter out the unnecessary keywords from the analysis. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nath (US20140372216) in view of Sampathkumaran (US20140122291)

	Regarding Claim 15, Nath discloses the non-transitory computer-readable storage medium of claim 14. Nath further discloses wherein: the data identifies an item; (Paragraph [0071] E.N. The server receives keywords from the user and checks the database to see whether the hashed word is in the server database, if it is not the hashed word is discarded. Therefore, one in the art is able to make the connection that the server is able to identify the items via keywords)
	
	Nath does not but in related art, Sampathkumaran teaches: and the analysis of the data includes sourcing information for the item. (Paragraph [0033] E.N. The item information such as description, price is shown to the user.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Nath to incorporate the teachings of Sampathkumaran because Nath fails to explicitly disclose sourcing information for the item which is taught by Sampathkumaran. Incorporating the teachings of Sampathkumaran to Nath allows for the query to return item information to the client. 
	
Regarding Claim 16, Nath in view of Sampathkumaran discloses the non-transitory computer-readable storage medium of claim 15. However, Nath does not, but in related art, Sampathkumaran teaches: wherein the sourcing information includes cost information for the item. (Paragraph [0033] E.N. The item information such as description, price is shown to the user.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Nath to incorporate the teachings of Sampathkumaran because Nath fails to explicitly disclose cost information for the item which is taught by Sampathkumaran. Incorporating the teachings of Sampathkumaran to Nath allows for the query to return item cost information to the client.

	Regarding Claim 17, Nath in view of Sampathkumaran discloses the non-transitory computer-readable storage medium of claim 15. However, Nath does not, but in related art, Sampathkumaran teaches: wherein the sourcing information identifies alternatives to the item. (Paragraph [0027] E.N. When a search query is sent to the search engine, alternatives are recommended regarding the item.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Nath to incorporate the teachings of Sampathkumaran because Nath fails to explicitly disclose alternatives for the item which is taught by Sampathkumaran. Incorporating the teachings of Sampathkumaran to Nath allows for the query to return alternatives to the item to the client.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nath (US20140372216) in view of Denninghoff (WO2014081727)
	
	Regarding Claim 18, Nath discloses the non-transitory computer-readable storage medium of claim 13. However, Nath does not, but in related art, Denninghoff teaches: wherein: the individual character sequences are three-letter sequences; and sequential individual character sequences are overlapping. (Paragraph [00111] E.N. n-gram hashes are used. One in the art will have prior information that n-gram hashes are able to overlap (n-gram hashes include trigrams hashes).)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Nath to incorporate the teachings of Denninghoff because Nath fails to explicitly disclose n-gram hashes. Incorporating the teachings of Denninghoff to Nath and Tang allows for a computer system the use of n-gram hashes when hashing keywords to be sent to a server for analysis.

	Regarding Claim 20, Nath discloses the non-transitory computer-readable storage medium of claim 13. However, Nath does not, but in related art, Denninghoff teaches: wherein the individual hashes of the sequence of hashes are based at least in part on checksums of the respective individual character sequences. (Paragraph [0090] E.N. A checksum can be used to validate data integrity as well as detecting high-level errors within the data transmission. One in the art can make the connection that checksums are used commonly along with hashes to make sure the hashes are secure and working.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Nath to incorporate the teachings of Denninghoff because Nath fails to explicitly disclose checksums which is taught by Denninghoff. Incorporating the teachings of Denninghoff to Nath allows for a system to make sure the hashes are functioning properly and are secure.

Claims 19 rejected under 35 U.S.C. 103 as being unpatentable over Nath (US20140372216) in view of Ackerly (WO2016154177)
	
Regarding Claim 19, Nath discloses the non-transitory computer-readable storage medium of claim 13. However, Nath does not, but in related art, Ackerly teaches: wherein the individual hashes of the sequence of hashes are cryptographic hashes of the respective individual character sequences. (Paragraph [0042] The words can be cryptographically hashed using a cryptographic hash function.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Nath to incorporate the teachings of Ackerly because Nath fails to explicitly disclose cryptographic hashes which is taught by Ackerly. Incorporating the teachings of Ackerly to Nath allows for a more secure hashing convention to be used by the system and client for their needs. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAYUSH ARYAL/Patent Examiner, 
Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435